COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
                                                NO.  2-10-028-CR
 
DENNIS KEITH MERRELL                                                                 APPELLANT
                                                             V.
THE STATE OF TEXAS                                                                             STATE
                                                        ----------
            FROM COUNTY
CRIMINAL COURT NO. 1 OF DENTON COUNTY
                                                        ----------
                     MEMORANDUM OPINION[1]
AND JUDGMENT
                                                        ----------
We have considered AAppellant's Withdrawal Of Notice Of
Appeal (Pursuant To Texas Rule Of Appellate Procedure 42.2).@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure. Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal. See id.; Tex. R. App. P.
43.2(f).
 
PER CURIAM
 
PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: April 22, 2010




[1]See Tex. R.
App. P. 47.4.